Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment/Status of Claims
Applicant’s preliminary amendment has been entered in the application. Claims 1, 2, 4-7, 9-12, 14, 16-19, 22-24, 28 and 29 are pending, with claims 3, 8, 13, 15, 20, 21, 25-27 and 30-61 being canceled.
Specification
The abstract of the disclosure is objected to because the phrase “is disclosed” is redundant in an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b). Note that phrases such as “is disclosed”, “disclosed is”, “the invention pertains to”, “we have invented” are redundant in an abstract of the disclosure.
The disclosure is objected to because of the following informalities: In ¶¶0022, 0023, and 0024, figures 3B, 3C, 3D, 3E, 3F (¶0022); figures 4A, 4B, 4C, 4D, 4E (¶0023); and figures 4F, 4G, 4H (¶0024) should be at least separately mentioned. (compare to ¶0028 and the brief description of figures 8A, 8B, 8C)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, lines 2-3, the recitation “a second linkage” is confusing in that neither this claim nor the claim from which it depends (i.e., claim 1) recites a first linkage. Note that claim 10 is not included in the claim dependency. Similarly, in claim 18, the recitations 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, 6, 7, 9-12, 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulhern et al. (US 7,264,272, hereafter “Mulhern”). Mulhern teaches a suspension for a wheelchair, the suspension comprising: a frame (3); a chair (4); a motor carrier (7 in general) pivotally mounted on the frame to rotate about a motor carrier axis (8); a drive wheel (6) having a bottom and mounted on the motor carrier to rotate about a drive wheel axis (6a); a swing arm (40) pivotally mounted on the frame to rotate about a swing arm axis (P1A); a swing wheel (16) having a bottom and mounted on the swing arm to rotate about a swing wheel axis (center of 16); a first contact surface coupled to move in concert with the motor carrier (48S); and a second contact surface coupled to move in concert with the swing arm (pin 44P) and configured to contact the first contact surface and transfer an upward force on the swing wheel into a downward force on the drive wheel (fig. 4C); a motor carrier shock absorber (9-54b) connected between the frame and motor carrier and operable to damp motion between the motor carrier and frame; a swing arm shock absorber (9-54a) connected between the frame and the swing arm to damp motion between the frame and swing arm; both shock absorbers operable to bias the respective assemblies to a predetermined operation position (see at least col. 4, lines 1-3; col. 6, lines 26-29, claims 6 and 8 of Mulhern) which is implied to be a neutral position (e.g., claims 6, 8 of Mulhern); the respective axes of the motor carrier, drive wheel, swing arm and swing wheel being substantially parallel and horizontal; the swing arm axis being a first distance from the swing wheel axis; the drive wheel axis is a second distance from the swing wheel axis; and the second distance is greater than the first distance, an upward force (VR) on the swing arm axis causing a torque around the swing arm axis (P1A), the interaction of the contact surfaces (pin 44P, and 48S) transferring the torque into a corresponding motor carrier torque (e.g., resolved around axis 8) are in substantially the same direction (torque arrows, figure 4c); the first contact surface coupled to move in concert with the motor carrier by a first linkage (50), the second contact surface coupled to move in concert with the swing arm by a second linkage (44), at least one of the first contact surface and second contact surface comprising a projection (pin 44P); the arrangement  by 20T, see figure 2); the rear wheel axis is a third distance from the swing wheel axis greater than a fourth distance from the swing wheel axis to the drive wheel axis; the rear wheel arrangement including a rear arm shock absorber (9-54c) connected between the frame and rear arm to damp motion between the rear arm and frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 14, 16, 23, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mulhern et al. (cited above, hereafter “Mulhern”). The reference to Mulhern is discussed above. 
As regards claims 2 and 29, the reference to Mulhern, while teaching a swing arm axis and a motor carrier axis, the swing arm axis located forwardly of the motor carrier axis, does not teach that the two axes are coaxial. It is well understood to be desirable to reduce the overall length of a wheelchair in order to increase the range of small spaced in which the chair can be used, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to axially co-locate the swing arm axis and motor carrier axis in order to reduce the overall forward/rearward length of the chair, facilitating the use of the chair in a larger number of smaller spaces where a shortened wheelbase would be advantageous to employ.
As regards claim 5, initially the reference to Mulhern teaches that the suspensions bias the respective assemblies to a predetermined operational position, and the position being implied as a neutral position (claims 6, 8 of Mulhern), however the reference does not specifically teach that the suspension neutral position is associated with the bottom of the swing arm wheel and bottom of the drive wheel are aligned in a substantially 
As regards claim 14, the reference to Mulhern, while teaching first and second contact surfaces, is not specific as to the provision of a flexibly resilient abutment element. It is well understood to be desirable in the provision of mating engagement to provide at least a degree of shock absorption between the elements where and when they engage, in order to absorb any mechanical shock associated with the commencement of the engagement, e.g., to prevent or reduce high shock concentration which may damage the engaging elements and/or to prevent substantial engagement shock from being transmitted to the rest of the equipment, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least one of the first and second contact surfaces with a flexibly resilient abutment element for the purpose of preventing or reducing high shock concentration which may damage the engaging elements and/or to prevent substantial engagement shock from being transmitted to the rest of the equipment.
As regards claim 16, the reference to Mulhern, while initially teaching at least one of the first and second contact surfaces as being a pin (e.g., pin 44P), the reference does not specifically define the pin as being a “disk”. It is well understood to be within the skill level of the ordinary practitioner to adjust the aspect ratio of taught elements for the purpose of optimizing the structure of the element, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the pin as a cylinder of much shorter axial length as compared to its diameter (e.g., as a disk) for the purpose of providing the face associated with element 44 as being laterally narrower in the context of the wheel chair structure, in order to provide P and 48S) and respective linkages (50 and 44) in a laterally narrow space, resultantly reducing the overall width of the wheelchair. 
As regards claim 23, the reference to Mulhern refers to the drive assembly (7) and implies a motor being connected thereto (col. 3, lines 62-66) but does not explicitly state that the drive motor is connected to the assembly. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the drive motor as being explicitly connected to the drive assembly in order for the motor to convey operative force to the wheels.
As regards claim 28, initially, the reference to Mulhern explicitly teaches a first lateral side of the wheelchair and its operative elements, and implies the structure on the opposing side (col. 3, lines 61-63), but does not expressly state that the drive wheel, motor carrier, swing arm, swing arm wheel and contact surfaces are provided on both sides. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheel chair as taught by Mulhern as having the drive wheel, motor carrier, swing arm, swing arm wheel and contact surfaces explicitly provided on both sides of the chair for the purpose of ensuring the chair is laterally stable (via left and right drive wheels, and swing arm wheels), and/or can be readily turned (via differential drive of left and right drive wheels).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., Jackson et al. and Molnar teach wheelchair suspensions with force transfer between a front swing arm wheel and center drive wheel; Kiwak et al. and Zhou teach that it is explicitly known to provide drive and front swing arm wheels on both sides of a wheel chair; Lindenkamp et al. teach a known engaging-surface transfer arrangement to transmit an upward force in a swing arm wheel to a downward force in a drive wheel; 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616